Citation Nr: 0503097	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from February 1943 to December 
1945.  The veteran died in November 2001.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In June 2003 the appellant requested 
an RO hearing.  She withdrew the hearing request in March 
2004.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in November 2001; the death certificate 
lists the cause of death as lung carcinoma with an onset two 
years prior to death.

3.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the left 
knee, rated 40 percent disabling.

4.  Lung carcinoma was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and is not shown to be etiologically related to 
service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§  3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in March 2002, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help her get the evidence 
necessary to substantiate her claim for service connection 
for the cause of her husband's death, but that she must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
appellant was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The May 2003 statement of the case (SOC) notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for service connection.  The SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of her and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains all private medical records as 
identified and authorized by the appellant, service medical 
records and personnel records.  The appellant has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if lung cancer became 
manifest to a degree of 10 percent or more within one year 
from the date of the veteran's termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the veteran died in November 2001.  The death 
certificate listed the cause of death as lung carcinoma.  At 
the time of his death, the veteran was service connected for 
a gun shot wound of the left leg at 40 percent disabling.  
The appellant argues that the veteran's combat service in 
World War II and the psychological issues thereafter that 
caused the veteran to pursue tobacco led to the veteran's 
death.

There were no findings of lung carcinoma in the service 
medical records.  The earliest evidence of any pulmonary 
disorder was discovered during an August 1974 VA-ordered 
medical examination, almost 30 years after service, which 
showed "possible early pulmonary fibrosis on chest X-ray."  
A subsequent VA examination in January 1975 also showed 
irregularities in the chest, namely, "post inflammatory 
scarring, no active disease."  Moreover, the death 
certificate lists the onset of the veteran's lung carcinoma 
as two years prior to his death in November 2001.  

To support her claim, the appellant she submitted a 
statement, dated in September 2002, from the veteran's 
private oncologist, Dr. Lee.  Dr. Lee reported that he first 
saw the veteran in 1999 for a "very-locally-advanced lung 
carcinoma."  Dr. Lee opined that the veteran's lung 
carcinoma was "as likely as not a result of the effects of 
his combat service in World War II and the psychologic issues 
thereafter that caused him to pursue tobacco."  Dr. Lee 
could not "disprove any causal connection between the issues 
surrounding his service and the eventual diagnosis of lung 
cancer."  

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. § 1103 (West 2002).  Therefore, as a 
matter of law, any claims received by VA after June 9, 1998 
are subject to this restriction.  In this case, the appellant 
filed her claim in January 2002.  Service connection on the 
basis of tobacco use in service is therefore precluded.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board finds, therefore, that the statement by Dr. Lee has 
limited probative value.  In addition to the statutory bar of 
service connection based on the use of tobacco products 
during service, the Board also notes that Dr. Lee is an 
oncologist, not a psychiatrist.  Consequently, his opinion 
concerning the veteran's "psychologic issues" would be 
outside his area of medical expertise. Also, the statement 
was made without any evidence as to when the veteran actually 
began smoking.  The Board observes that the Court has held 
that medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

Therefore, the Board finds that a preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
claim is accordingly denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


